797 So. 2d 1286 (2001)
Angel DIAZ, Appellant,
v.
STATE of Florida, Appellee.
No. 4D00-3133.
District Court of Appeal of Florida, Fourth District.
October 31, 2001.
*1287 Maury Halperin, Fort Lauderdale, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Meredith L. Balo, Assistant Attorney General, Fort Lauderdale, for appellee.
GROSS, J.
We find one unpreserved error, but no fundamental error, in the prosecutor's closing argument. "A prosecutor's obligation is to secure justice, not victory at any cost." Cruse v. State, 522 So. 2d 90, 91 (Fla. 1st DCA 1988). However, this duty does not limit prosecutors' closing arguments to flat, robotic recitations of "just the facts." Closing argument "is a time for robust, vigorous, challenging ... of an opponent's ideas." Norman v. Gloria Farms, Inc., 668 So. 2d 1016, 1032 (Fla. 4th DCA 1996) (Farmer, J., dissenting). We have great confidence in the common sense of jurors to decide cases on the law and facts without being unduly swayed by the lawyers' oratory. A prosecutor does not violate her obligation to seek justice by arguing the state's case with passion and conviction.
On the remaining issue, appellant did not preserve his objections to the quality of the trial court's factual findings required by section 90.803(23), Florida Statutes (2000). Such error, if any, was not fundamental error. See Anderson v. State, 655 So. 2d 1118, 1119 (Fla.1995); State v. Townsend, 635 So. 2d 949, 959 (Fla.1994).
KLEIN and SHAHOOD, JJ., concur.